internal_revenue_service number release date index number ------------------ ---------------------------------- -------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- telephone number ---------------------- refer reply to cc tege eb ec plr-109840-16 date date ------------------------ -------- date x employer ---------------------------- date ------------------------ dear ------------- this letter is in response to your request dated date in which you asked for consent to revoke elections you made under sec_83 of the internal_revenue_code code the facts as represented are as follows on date you exercised compensatory stock_options granted to you by employer and received in exchange x shares of employer common_stock subject_to a substantial_risk_of_forfeiture on date you filed elections under sec_83 of the code with the internal_revenue_service center where you file your individual tax_return the sec_83 elections referenced x shares of common_stock received from employer on date on date less than days after date you sent a letter to this office requesting consent to revoke your sec_83 elections sec_83 of the code sets forth the rules for transfers of property in_connection_with_the_performance_of_services sec_83 provides that the excess of the fair_market_value of the property transferred at the time the property becomes substantially_vested over the amount if any paid for the property shall be included as compensation in the service provider’s gross_income for the taxable_year in which the property becomes substantially_vested property is substantially_vested when it is either transferable or no longer subject_to a substantial_risk_of_forfeiture sec_83 of the code and sec_1_83-2 of the income_tax regulations regulations permit the service provider to elect to include in gross_income the excess if any of the fair_market_value of the property at the time of transfer over the amount if plr-109840-16 any paid for the property as compensation_for services under sec_83 of the code an election made under sec_83 must be made in accordance with the regulations thereunder and must be filed with the internal_revenue_service no later than days after the date that the property is transferred to the service provider sec_83 of the code and sec_1_83-2 of the regulations provide that an election under sec_83 may not be revoked without the consent of the commissioner sec_1_83-2 provides that consent to revoke an election under sec_83 will be granted only in a case where the transferee is under a mistake of fact as to the underlying transaction and must be requested within days of the date on which the mistake first became known to the person who made the election the service has recognized the principle that an election made under the code or regulations may be revoked on or before the due_date for making the election section dollar_figure of revproc_2006_31 2006_2_cb_32 provides that a request for consent to revoke a sec_83 election will generally be granted if the request is filed on or before the due_date for making that sec_83 election in the instant case you filed your request to revoke your sec_83 elections within the day time period allowed under sec_83 for making the elections based solely on the representations provided and the information and documents submitted consent to revoke your sec_83 elections is granted the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2016_1 2016_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed concerning other tax consequences of sec_83 and its applicability to the transaction described above plr-109840-16 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to your income_tax return for ------- sincerely _________ cate livingston fernandez chief executive compensation branch office of the associate chief_counsel tax exempt and government entities cc
